DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/28/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,775,516 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-8, 10-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1 and dependent claims 2-8, the examiner found no reference in the prior art that disclosed or rendered obvious a radiation detection apparatus comprising:
 a scintillator, photosensor and optical coupler, wherein the photosensor is configured to be changed while maintaining a seal that isolates the scintillator and including all limitations recited in independent claim 1.
As per claim 10 and dependent claims 11-13, the examiner found no reference in the prior art that disclosed or rendered obvious a radiation detection apparatus comprising:
a scintillator, one or more semiconductor-based photomultipliers and optical coupler, wherein the one or more semiconductor-based photomultipliers is configured to 
As per claim 14 and dependent claims 16-20, the examiner found no reference in the prior art that disclosed or rendered obvious a method comprising the step(s) of: providing a scintillator, photosensor and optical coupler and changing a number of photosensors while maintaining a seal and including all limitations recited in independent claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884